  Case 19-10214 Doc             166 Filed 07/23/19 Entered               07/23/19 16:20:47
              Desc             Main Document           Page              1 of 16


                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF VERMONT



In re:                                              )
                                                    )
HERMITAGE INN REAL ESTATE                           )      Chapter 11
HOLDING COMPANY, LLC,                               )      Case Nos. 19-10214 (CAB) and
                                                    )      19-10276 (CAB)
and                                                 )      Jointly Administered
                                                    )
HERMITAGE CLUB, LLC,                                )
                                                    )
                       Debtors.                     )
                                                    )

  JOINT STIPULATION OF FACTS AND EXHIBITS REGARDING EVIDENTIARY
  HEARING ON DEBTOR’S MOTION FOR FINAL ORDER (I) AUTHORIZING THE
 DEBTORS TO OBTAIN POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§
105(a), 362 and 364(c) and (d), (II) GRANTING LIENS AND SUPERPRIORITY CLAIMS
 TO THE DIP LENDER PURSUANT TO 11 U.S.C. § 364(c), and (III) SCHEDULING A
             FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001

         Now comes Hermitage Inn Real Estate Holding Company, LLC (“HIREHC”), Hermitage

Club, LLC (the “Club,” and collectively with HIREHC, the “Debtors”), Barnstormer Summit

Lift, LLC, Ad Hoc Committee of Members of Hermitage Inn Real Estate Holding Company,

LLC, and Berkshire Bank (the “Bank”), and by and through their respective undersigned

counsel, hereby submit this Joint Stipulation of Facts and Issues Regarding the Evidentiary

Hearing on the Debtor’s Motion for Final Order (I) Authorizing the Debtors to Obtain Post-

Petition Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (II) Granting Liens

and Superpriority Claims to the DIP Lender Pursuant to 11 U.S.C. § 364(c), and (III) Scheduling

a Final Hearing Pursuant to Bankruptcy Rule 4001 (the “DIP Financing Motion”). (Doc. # 147).

         The Debtors filed the DIP Financing Motion on July 15, 2019, and an evidentiary hearing

(the “Hearing”) is to be held on the DIP Financing Motion on July 26, 2019, at 1:00 p.m. at the
  Case 19-10214 Doc             166 Filed 07/23/19 Entered                  07/23/19 16:20:47
              Desc             Main Document           Page                 2 of 16


United States Bankruptcy Court for the District of Vermont, sitting in Rutland, Vermont (this

“Court”). It is anticipated that various parties, including the Bank, will file oppositions or

objections to the DIP Financing Motion (collectively, the “Objections”). The Debtors, the Bank

and all parties who have executed this Stipulation are collectively referred to herein as the

“Parties,” and individually, as a “Party.”

        The Parties hereto stipulate to the following facts and the admissibility of the following

exhibits with respect to the Hearing:

                         Jurisdiction, Venue And Statutory Predicates

        1.     The Parties agree that this Court has jurisdiction over the DIP Financing Motion

and the Objections pursuant to 28 U.S.C. §§ 157 and 1334, and that venue is proper in the

District of Vermont pursuant to 28 U.S.C. §§ 1408 and 1409. The Parties further agree that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.     The Parties agree that the statutory predicates for the relief requested herein are

sections 105(a), 361, 362, 363 and 364 of the Bankruptcy Code, Bankruptcy Rules 4001, 6004

and 9014, and Rule 4001-5 of the Local Rules of the United States Bankruptcy Court for the

District of Vermont (the “Local Rules”).

                   A.     General Background of Debtors – Stipulated Facts

        1.     HIREHC is a Connecticut limited liability company. James R. Barnes is the

Manager and was the initial member of HIREHC. The Club is a Connecticut limited liability

company wholly owned by HIREHC.

        2.     On May 22, 2019, an involuntary petition for relief under Chapter 7 of the United

States Bankruptcy Code, 11 U.S.C. §101, et seq. (the “Bankruptcy Code”) was filed by Bobbi

Resek, Dan Solaz and Lakeland Bank (collectively, the “Petitioning Creditors”) against HIREHC



                                                  2
58877743 v5
  Case 19-10214 Doc             166 Filed 07/23/19 Entered               07/23/19 16:20:47
              Desc             Main Document           Page              3 of 16


(the “Involuntary Case”) in this Court.

        3.       The Debtors each filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code (collectively, the “Chapter 11 Cases”) in the United States Bankruptcy Court

for the District of Connecticut on May 28, 2019.

        4.       On June 19, 2019, this Court entered a Memorandum of Decision Determining

Vermont to be the Proper Venue for Three Hermitage Cases (Doc. #91) and an Order

Determining Vermont to be the Proper Venue for Three Hermitage Cases (Doc. # 92) (the

“Venue Order”).

        5.       Pursuant to the terms of the Venue Order, the Chapter 11 Cases were transferred

to this Court.

        6.       By Order of this Court dated June 28, 2019, the Involuntary Case was converted

to a case under Chapter 11 and the Chapter 11 case of HIREHC was consolidated therewith and

is pending as a Chapter 11 case in this Court, Case No. 19-10214.

        7.       By Order dated July 12, 2019, this Court directed that the Debtors’ cases be

jointly administered and consolidated for procedural purposes only.

        8.       As of the filing of the DIP Financing Motion, no statutory committee has been

appointed in the Chapter 11 Cases.

        9.       While no Trustee or examiner has been appointed, the Office of the United States

Trustee has filed a Motion to Convert or Dismiss or, alternatively, appoint a Chapter 11 Trustee

(Doc. #126), which is scheduled for a hearing on July 26, 2019.

        10.      The Debtors own and operated a private members only ski and golf club located

in Wilmington and Dover, Vermont (“Hermitage” or the “Resort”).

        11.      The Debtors’ experienced financial difficulties in 2017 including resignation of



                                                 3
58877743 v5
     Case 19-10214 Doc                166 Filed 07/23/19 Entered                      07/23/19 16:20:47
                 Desc                Main Document           Page                     4 of 16


members, a decline in new membership sales and real estate sales that resulted in, inter alia,

default in payment of sales and use and room and meal taxes owed to the State of Vermont. On

or about April 1, 2018, the State of Vermont ordered the closure of the Resort due to the non-

payment of taxes. The Resort has remained closed ever since.

           12.     On or about February 23, 2018, the Bank commenced a foreclosure action against

the Debtors in the Vermont Superior Court, Windham Division (the “Foreclosure Action”).

           13.     By order of the state court in the Foreclosure Action, a receiver (the “Receiver”)

was appointed to take possession of the Bank’s Collateral (as defined below). The Bank’s

Collateral includes substantially all of the Debtors assets. The Receiver has maintained and

preserved the Bank’s Collateral but has not sought to re-open or improve the Resort since its

appointment, and was restricted in doing so by order of the state court in the Foreclosure Action

and the absence of any licenses from the State of Vermont to operate the business.

           14.     By Order of this Court dated May 31, 2019, the Receiver has continued to

maintain the Bank’s Collateral since the Petition Date, on the same terms and conditions set forth

in the state court order appointing the Receiver.

                          B.     The Bank’s Secured Claim – Stipulated Facts 1

           1.      On or about September 30, 2013, HIREHC and the Bank entered into that certain

Construction Loan Agreement (as amended through the date hereof, the “Loan Agreement”),

pursuant to which the Bank agreed to make certain loans to HIREHC in the aggregate amount of

up to $20,000,000 (the “Original Loans”) to enable HIREHC to construct or complete

construction of a base lodge at the Resort (the “Base Lodge”) and other improvements at the

Resort (the “Proposed Improvements”).



1
    The Ad Hoc Committee of Members does not stipulate to the facts regarding the Bank’s Claim.

                                                         4
58877743 v5
  Case 19-10214 Doc            166 Filed 07/23/19 Entered                  07/23/19 16:20:47
              Desc            Main Document           Page                 5 of 16


        2.     On or about December 3, 2014, the Bank and HIREHC amended the Loan

Agreement, and bifurcated the Original Loans into: (i) a $15,000,000 loan to finance the Base

Lodge (the “Base Lodge Loan”), as evidenced by a Second Amended and Restated Promissory

Note (Base Lodge Loan) dated December 3, 2014 made by HIREHC and payable to the order of

the Bank (the “Second Amended and Restated Base Lodge Note”); and (ii) a $5,000,000

revolving loan for costs incurred by HIREHC in connection with the construction of single

family homes on the Property (the “Revolving Loan”), as evidenced by a Second Amended and

Restated Revolving Credit Promissory Note dated December 3, 2014 made by HIREHC and

payable to the order of the Bank (the “Revolving Note”).

        3.     On or about June 28, 2016, HIREHC executed and delivered to the Bank a Third

Amended and Restated Promissory Note (Bridge Loan) in the principal amount of One Million

Dollars ($1,000,000) (the “Bridge Loan Note”), which Bridge Loan Note amended and restated

the Revolving Note in its entirety on a non-revolving basis.

        4.     On or about July 18, 2017, pursuant to further borrowings and amendments to the

Loan Agreement, HIREHC executed and delivered to the Bank an additional promissory note in

the original principal amount of $1,100,000 (the “Second Bridge Loan Note”).

        5.     The loans evidenced by the Second Amended and Restated Base Lodge Note, the

Bridge Loan Note and the Second Bridge Loan Note are hereinafter referred to as the “Bank

Loans,” and the three Notes are collectively referred to hereinafter as the “Notes”.

        6.     The Bank is submitting the Affidavit of Peter A. Landauer, First Vice President

(the “Landauer Affidavit”), setting forth the unpaid balance, including accrued and unpaid

interest, late charges fees and expenses the Bank alleges it is due under the Bank Loans. The




                                                 5
58877743 v5
     Case 19-10214 Doc         166 Filed 07/23/19 Entered                  07/23/19 16:20:47
                 Desc         Main Document           Page                 6 of 16


Landauer Affidavit shall be admitted as Bank Exhibit No. 1, which is attached hereto as Exhibit

A.

        7.    As set forth in the Landauer Affidavit, the Bank asserts that its claim is no less

than $22,077,000 as of July 9, 2019.

        8.    To secure all of the indebtedness and obligations due to the Bank under the Loan

Agreement (collectively, the “Obligations”), HIREHC executed in favor of the Bank that certain

Construction Mortgage and Security Agreement dated as of September 30, 2013, as amended by

(i) that certain Amendment of Mortgage between HIREHC and the Bank dated as of April 30,

2014, (ii) that certain Second Amendment of Mortgage between HIREHC and the Bank dated as

of November 12, 2014, (iii) that certain Third Amendment of Mortgage between HIREHC and

the Bank dated as of December 3, 2014, (iv) that certain Fourth Amendment of Mortgage

between HIREHC and the Bank dated December 4, 2015, (v) that certain Fifth Amendment of

Mortgage between HIREHC and the Bank dated June 28, 2016, (vi) that certain Sixth

Amendment of Mortgage between HIREHC and the Bank dated February 1, 2017, (vii) that

certain Seventh Amendment of Mortgage between HIREHC and the Bank dated February 10,

2017, and (viii) that certain Eight Amendment of Mortgage between HIREHC and the Bank

dated Jul 18, 2017, with respect to the Property (said Construction Mortgage and Security

Agreement, as so amended through the date hereof, being hereinafter referred to as the

“Mortgage”). The Mortgage and all amendments thereto have been properly recorded with the

Dover (Vermont) Land Records and the Wilmington (Vermont) Land Records, thereby properly

perfecting the Bank’s rights under the Mortgage.

        9.    The Mortgage covers all of the real estate owned by HIREHC and located at the

Resort, including the ski area and golf course, the Hermitage Inn, the Snow Goose Inn, the



                                                6
58877743 v5
    Case 19-10214 Doc               166 Filed 07/23/19 Entered                         07/23/19 16:20:47
                Desc               Main Document           Page                        7 of 16


Horizon Inn, and the Doveberry Inn, development rights, and infrastructure, with the exception

of minor parcels of undeveloped land and the Nordic Hills Lodge property (the “Real Property

Collateral”). Pursuant to the Mortgage, the Bank also has a lien on substantially all of the

personal property owned by HIREHC, including, without limitation, the lifts 2 (the “Personal

Property Collateral”).

          10.    In connection with the Original Loans, on September 30, 2013, James Barnes, the

principal of the Debtors (the “Guarantor”), executed a Guaranty in favor of the Bank, under

which the Guarantor guaranteed the Obligations of HIREHC to the Bank under the Loan

Agreement (the “Guaranty”), which Guaranty has been amended and restated through the date

hereof.

          11.    Also in connection with the Original Loans, on September 30, 2013, the Club

executed a Security Agreement in favor of the Bank, under which the Club granted to the Bank a

security interest and lien on all assets owned by the Club (the “HC Security Agreement,” and the

“HC Collateral”), which HC Security Agreement continues in full force and effect. The HC

Collateral, the Real Property Collateral and the Personal Property Collateral are collectively

referred to herein as the “Bank’s Collateral.”

          12.    The Debtors defaulted in the Obligations in September of 2016 and the Bank, the

Debtors and the Guarantor entered into a series of forbearance agreements, with the last dated

November 30, 2017.

          13.    The Bank prosecuted the state court Foreclosure Action until the Involuntary Case

was filed against HIREHC on May 22, 2019.



2
  There is a dispute between the Bank and the Barnstormer Lender Group with regard to the priority of liens on the
Barnstormer Summit Lift. The Bank and the Barnstormer Lender Group reserve their respective rights with respect
to that dispute.

                                                         7
58877743 v5
  Case 19-10214 Doc             166 Filed 07/23/19 Entered                 07/23/19 16:20:47
              Desc             Main Document           Page                8 of 16


        14.    Upon the filing of the Involuntary Case, the Bank moved for an order retaining

the Receiver in place to maintain the status quo and to continue to protect and preserve the

Debtors assets, which motion was allowed by this Court at the hearing on the motion on May 30,

2019.

        15.    The Receiver has remained in place thus far in these cases.

        16.    The Receiver was required to file reports in the Foreclosure Action. Admit

Receiver’s Fifth Report dated May 6, 2019 and Exhibits thereto as filed in Foreclosure Action as

Bank Exhibit No. 2, which is attached hereto as Exhibit B.

                      C.     The DIP Financing Motion- Stipulated Facts

        1.     Pursuant to the DIP Financing Motion, the Debtors seek to borrow $1,750,000 on

a secured basis from Restructured Opportunity Investors, Inc. (the “DIP Lender”), by providing

the DIP Lender with a first lien on substantially all of the Debtors’ real property assets, which is

basically the Real Property Collateral under the Mortgage, thereby priming the liens of the

Debtors’ secured creditors, including the Bank (the “DIP Financing Facility”).

        2.     The Debtors are the only Borrowers under the DIP Financing Facility.

        3.     Absent the proceeds from the DIP Financing Facility, the Debtors would not be

able to continue in Chapter 11, as the Debtors have no income or other sources of financing

available to them.

        4.     The Debtors were unable to obtain adequate unsecured credit allowable under

section 503(b)(1) of the Bankruptcy Code as an administrative expense. The Debtors are also

unable to obtain secured credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the

Bankruptcy Code without granting the DIP Lender, subject to the carve out and professional fee

escrow, the liens and the super-priority administrative expense claim under the terms and



                                                 8
58877743 v5
  Case 19-10214 Doc             166 Filed 07/23/19 Entered                07/23/19 16:20:47
              Desc             Main Document           Page               9 of 16


conditions set forth in the DIP Financing Facility.

        5.     The DIP Financing was negotiated in good faith and at arm’s length between the

Debtors and the DIP Lender.

        6.     Under the DIP Financing Facility the Debtors propose borrowing $1,750,000 at

an interest rate of approximately 11% per annum.

        7.     The Debtors are required to deposit $280,000 into an interest reserve account

pursuant to the terms of the DIP Financing Facility, which is almost 18 months of interest under

the DIP Financing Facility.

        8.     The DIP Financing Facility includes $155,000 in fees payable to the DIP Lender

including a structuring fee ($50,000), a commitment fee ($52,500) and an exit fee ($52,500).

        9.     $150,000 of the DIP Facility proceeds are allocated under the Budget (as defined

below) to fund a professional fee escrow for the professional fees of the Debtors’ and possible

other professionals in these cases.

        10.    After deducting the fees payable to the DIP Lender and the deposits for the

interest escrow and the professional fee escrow, the Debtors will net $1,165,000 in proceeds

from the DIP Financing Facility.

        11.    The Debtors are required to meet the following benchmarks under the DIP

Financing Facility:

                   a. Hiring Jonathan Joslow, or such other professional acceptable to Lender, as
                   Chief Restructuring Officer with motion, to be filed within 10 days of entry of
                   Order and hearing thereon within 21 days after filing of such motion;

                   b. Meeting of Resort members on or before August 7, 2019 with the result
                   that at least sixty-five percent (65%) of existing members (assumed to be 525
                   per representations made by the Debtors through counsel) commence paying
                   one hundred percent (100%) of their monthly dues into an escrow account to
                   be used solely for purposes provided in a confirmed plan of reorganization (the
                   “Membership Payments”) on or before August 19, 2019, however, failure to


                                                 9
58877743 v5
  Case 19-10214 Doc            166 Filed 07/23/19 Entered               07/23/19 16:20:47
              Desc            Main Document          Page               10 of 16


                   obtain the Membership Payments shall not be an event of default if the Debtors
                   file a Motion to Sell its Assets under 11 U.S.C. § 363 on or before August 26,
                   2019;

                   c. Payment of monthly interest from Interest Reserve to commence on the
                   first of the month succeeding the Closing Date; and

                   d. Filing of a confirmable plan of reorganization within one hundred twenty
                   (120) days of the Petition Date and confirmation of a plan of reorganization
                   within sixty (60) days thereafter.

        12.    The Debtors have prepared a sixteen-week (the “Budget Term”) cash flow budget,

amending and updating the proposed budget attached to the proposed Order filed with the DIP

Financing Motion (as amended, the “Budget”). The Budget shall be admitted as Debtor’s

Exhibit No. 1, attached hereto as Exhibit C.

        13.    The Budget contains the following line items for the sixteen-week period with the

following totals for the entire sixteen-week period:

Payroll                                                   $333,296
Utilities                                                  $82,700
Berkshire Loan Payments                                   $170,000
Real Estate Taxes                                         $286,000
Professional Fees                                         $150,000
Equipment and Insurance Obligation                        $113,610
Golf Course Maintenance                                    $11,488
U.S. Trustee                                                $4,950
Mountain Operations Expense                                $30,500
Loan Obligations                                           $30,000
Maintenance Allocation                                     $15,000
Cold Brook – Water/Sewer                                   $75,000
                                                        $1,298,044


        14.    The Debtors’ have obligations owing to the Cold Brook Fire District No. 1 (“Cold

Brook FD1”). Cold Brook FD1 provides water and sewer services to a portion of the Debtors’

properties.




                                                10
58877743 v5
  Case 19-10214 Doc            166 Filed 07/23/19 Entered                 07/23/19 16:20:47
              Desc            Main Document          Page                 11 of 16


        15.    Cold Brook FD1 asserts that issued invoices to HIREHC for operations and

maintenance fees and general assessment fees that were due on August 3, 2019 in the amount of

$62,002.82. The Bank asserts that it has paid the Cold Brook FD1 for these charges, but they

would have been due by HIREHC absent payment by the Bank.

        16.    Cold Brook FD1 also asserts that the Debtors will owe $439,291.92 on October 2,

2019 as a special benefit assessment as a result of borrowings from the Vermont Bond Bank.

There are no funds allocated in the Budget to make this payment to Cold Brook FD1.

        17.    The Receiver has incurred an average of $30,500 per month for employee payroll

and benefits (See Bank’s Exhibit No 2).

        18.    The Receiver has been employing only a portion of the employees formerly

employed by the Debtor at the Resort.

        19.    The Debtors project spending in excess of $80,000 per month for payroll under

the Budget.

        20.    The Receiver has spent $266,000 in basic property repairs and maintenance over

the 11 months since he was appointed.

        21.    The Budget allocates $15,000 for basic property repairs and maintenance during

the Budget Term, $30,500 for Mountain Operations Expense, and $11,488 for Golf Course

Maintenance.

        22.    The Budget also contains monthly payments to the Bank in the amount of $42,500

per month.

        23.    As set forth in the Landauer Affidavit interest is accruing at the rate of $84,396.00

per month under the Notes.

        24.    There are no funds allocated in the Budget for any sales or marketing activity.



                                                11
58877743 v5
  Case 19-10214 Doc             166 Filed 07/23/19 Entered                07/23/19 16:20:47
              Desc             Main Document          Page                12 of 16


        25.    There are no funds allocated in the budget for payment to the State of Vermont,

Department of Taxes. The Debtors have scheduled a debt of $1,286,000 owing to the Vermont

Department of Taxes. The Debtors have no ability to obtain required state licenses to operate

their businesses absent an agreement with the Vermont Department of Taxes pertaining to the tax

arrearage owed to the State.

                       D.      Other Liens and Claims – Stipulated Facts

        1.     In addition to the Bank’s claim, there are additional liens and encumbrances on

the Real Property Collateral is set forth in the DIP Financing Motion.

        2.     The Debtors filed Schedules of Assets and Liabilities that identify the creditors

asserting liens against the Real Property Collateral, the amount owed to the creditor as of the

Petition Date and whether the claim is disputed. A copy of Schedule D for each Debtor is

admitted as Debtors’ Exhibit No. 2, which is attached hereto as Exhibit D.

        3.     There are additional liens and claims against the Personal Property Collateral.

The Debtors propose granting the DIP Lender a lien against the accounts, accounts receivable,

member payments and all ski lifts not covered by the Barnstormer Summit Lift, LLC lien.

        4.     Barnstormer Summit Lift, LLC asserts a lien on the Barnstormer Summit Lift and

has filed a Proof of Claim in the amount of $10,352,582.19.

                       E.      Appraisals – Stipulated Facts and Exhibits

        1.     The appraiser who will testify on behalf of the Debtors is James F. Fisher, MAI.

        2.     The Debtors’ Appraisal Reports are (i) that certain appraisal report prepared for

the Debtors by Realty Advisors dated November 30, 2018, as supplemented by a report dated

July 22, 2019, which is admitted as Debtors Exhibit No. 3, and attached hereto as Exhibit E;

and (ii) that certain appraisal report prepared by Colliers International Valuation and Advisory



                                                12
58877743 v5
  Case 19-10214 Doc            166 Filed 07/23/19 Entered                07/23/19 16:20:47
              Desc            Main Document          Page                13 of 16


Services for the Bank dated September 10, 2018, which is admitted as Debtors’ Exhibit No. 4

and attached hereto as Exhibit F.

        3.     The appraiser who will testify on behalf of the Bank is Chris Stickney, MAI.

        4.     The Bank’s Appraisal report is that certain appraisal report prepared for the Bank

by Colliers International Valuation and Advisory Services dated July 11, 2019, which is admitted

as Bank’s Exhibit No. 3, and attached hereto as Exhibit G.

        The Parties have exchanged among themselves copies of all Exhibits to be admitted

pursuant to the terms of this Stipulation.




                                               13
58877743 v5
  Case 19-10214 Doc           166 Filed 07/23/19 Entered              07/23/19 16:20:47
              Desc           Main Document          Page              14 of 16


Respectfully submitted this 23rd day of July, 2019.

        Parties:

                                             BERKSHIRE BANK

                                             By its attorney’s


                                             By:           /s/
                                             Elizabeth A. Glynn, Esq.
                                             Ryan, Smith & Carbine, Ltd.
                                             PO Box 310
                                             Rutland, Vermont 05702-0310
                                             (802) 786-1065
                                             eag@rsclaw.com

                                             and

                                             By:             /s/
                                             Paul F. O’Donnell, III
                                             Hinckley, Allen & Snyder LLP
                                             28 State Street
                                             Boston, Massachusetts 02109
                                             (617) 378-4182
                                             podonnell@hinckleyallen.com


                                            THE DEBTORS:

                                            HERMITAGE INN REAL ESTATE HOLDING
                                            COMPANY, LLC and
                                            HERMITAGE CLUB, LLC

                                            By their attorneys


                                            By:            /s/
                                            Douglas S. Skalka
                                            Neubert, PEPE & MONTEITH, P.C.
                                            195 Church Street
                                            New Haven, Connecticut 06510
                                            (203) 821-2000
                                            dskalka@npmlaw.com
                                            and


                                               14
58877743 v5
  Case 19-10214 Doc    166 Filed 07/23/19 Entered           07/23/19 16:20:47
              Desc    Main Document          Page           15 of 16


                                Thomas P. Simon, Esq.
                                McCormick, Fitzpatrick,
                                Kasper & Burchard, P.C.
                                40 George Street
                                Burlington, Vermont 05401
                                (802) 863-3494
                                tps@mc-fitz.com


                                BARNSTORMER SUMMIT LIFT, LLC

                                By its attorneys

                                By:             /s/
                                David N. Dunn
                                Phillips, Dunn, Shriver & Carroll, P.C.
                                147 Western Avenue
                                Brattleboro, VT 05301
                                (802) 257-7244
                                ddunn@pdsclaw.com


                                AD HOC COMMITTEE OF
                                MEMBERS OF HERMITAGE INN REAL
                                ESTATE HOLDING COMPANY, LLC



                                By:            /s/
                                Andre D. Bouffard
                                Downs Rachlin Martin PLLC
                                199 Main Street, PO Box 190
                                Burlington, Vermont 05402-0190
                                Tel: 802-863-2375
                                E-mail: abouffard@drm.com

                                and

                                Patrick M. Birney (Pro Hac Vice)
                                Robinson & Cole LLP
                                280 Trumbull Street,
                                Hartford, Connecticut 06103
                                Tel: 860-2275-8275
                                E-mail: pbirney@rc.com




                                   15
58877743 v5
  Case 19-10214 Doc            166 Filed 07/23/19 Entered                  07/23/19 16:20:47
              Desc            Main Document          Page                  16 of 16




                                 CERTIFICATE OF SERVICE
       I, Paul F. O’Donnell, III, hereby certify that on this 23rd day of July, 2019, I caused to be
served a copy of the Joint Stipulation of Facts and Issues Regarding the Evidentiary Hearing on
the Debtor’s Motion for Final Order (I) Authorizing the Debtors to Obtain Post-Petition
Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (II) Granting Liens and
Superpriority Claims to the DIP Lender Pursuant to 11 U.S.C. § 364(c), and (III) Scheduling a
Final Hearing Pursuant to Bankruptcy Rule 4001 filed herewith to be served by this Court’s
CM/ECF System.

                                                      /s/ Paul F. O’Donnell, III
                                                      Paul F. O’Donnell, III




                                                 16
58877743 v5
